DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hackemesser et al. (in IDS).
Hackemesser et al. discloses a shell-and-tube heat exchanger comprising:  an outer container 12 in a cylindrical shape, wherein openings are formed at opposite ends of the outer container (see Fig. 1), an empty space connected with the openings at the opposite ends is provided in the outer container, an inlet 36 through which heating water is introduced into the empty space is provided at one end side of the outer container, and an outlet 42 through which the heating water is discharged from the empty space is provided at an opposite end side of the outer container; a lower tube plate 38 configured to cover the opening at the one end side of the outer container; an upper tube plate 40 configured to cover the opening at the opposite end side of the outer container and provide an interior space in which a heat source 24 configured to heat the heating water is located (Hackemesser et al. does not disclose the upper plate being in a cylindrical shape, however, such an arrangement would have involved a mere change in the shape of an object which is generally recognized as being within the level of ordinary skill in the art since the device will still function properly with the shape modification); a plurality of flues .
Allowable Subject Matter
4.	Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Wang et al. and Lord et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763